                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


MICHAEL D. BOWMAN,

            Plaintiff,

v.                                               Civil Action No. 5:19CV231
                                                                    (STAMP)
PANEPINTO LAW OFFICES,
and MARK D. PANEPINTO,

            Defendants.


                      MEMORANDUM OPINION AND ORDER
                   AFFIRMING AND ADOPTING REPORT AND
                  RECOMMENDATION OF MAGISTRATE JUDGE

                               I.    Background

     The pro se plaintiff, Michael D. Bowman, filed a civil action

against   the   above-named     defendants      asserting    claims    of    legal

malpractice and breach of fiduciary duty.              ECF No. 1.           In his

complaint, plaintiff claims that Mr. Panepinto was appointed to

represent   plaintiff     in   two   Marshall     County    criminal   matters:

15-F-59   and    15-F-60.      Plaintiff     alleges   that    Mr.     Panepinto

committed malpractice during his representation of plaintiff in

that Mr. Panepinto became aware during the voir dire portion of the

underlying criminal trial that the grand jury foreperson did not

sign the True Bill of Indictment against plaintiff.                    Plaintiff

alleges that the Marshall County Prosecutor signed the True Bill

and that, despite this knowledge, Mr. Panepinto took no action on

his behalf.     Plaintiff further alleges that Mr. Panepinto breached

his fiduciary duty.      Plaintiff also claims that his conviction and
confinement in prison are the result of Mr. Panepinto’s alleged

malpractice.

        United   States   Magistrate    Judge   James    P.   Mazzone   made   a

preliminary review of the complaint (ECF No. 1) in considering the

pending motion for leave to proceed in forma pauperis (ECF No. 2)

to determine whether the pro se complaint sets forth any viable

claims pursuant to 28 U.S.C. § 1915(e)(2)(B).                 Magistrate Judge

Mazzone then issued a report and recommendation (ECF No. 8) finding

that plaintiff’s complaint is frivolous and recommending that the

complaint be dismissed without prejudice and the motion to proceed

in forma pauperis be denied as moot.            The plaintiff did not file

objections to the magistrate judge’s report and recommendation.

                            II.   Applicable Law

        As there were no objections filed to the magistrate judge’s

recommendation, the findings and recommendation will be upheld

unless they are “clearly erroneous or contrary to law.”              28 U.S.C.

§ 636(b)(1)(A).

                              III.     Discussion

        This Court, after a review for clear error, finds no clear

error in the determinations of the magistrate judge and adopts and

affirms the report and recommendation (ECF No. 8) in its entirety.

        This Court finds that the magistrate judge correctly found no

merit    in   plaintiff’s    complaint      alleging    malpractice.     After

liberally construing the plaintiff’s complaint, the magistrate


                                        2
judge     found   that    this   Court     does   not    have   subject   matter

jurisdiction over this case.           ECF No. 8 at 4.      The magistrate judge

correctly found plaintiff has not alleged a claim that would

entitle him to relief under the United States Constitution or any

federal statute, and has not provided any evidence or indication

that the parties are citizens of different states and the amount in

controversy exceeds $75,000.00 exclusive of interests and costs to

satisfy the requirements of diversity jurisdiction.

        Finally, this Court finds that the petitioner was properly

advised by the magistrate judge that failure to timely object to

the report and recommendation in this action would result in a

waiver of appellate rights.            Because the petitioner has failed to

object, he has waived his right to seek appellate review of this

matter.     See Wright v. Collins, 766 F.2d 841, 844-45 (4th Cir.

1985).

        This Court finds no clear error in the above determinations of

the     magistrate       judge   and     thus     upholds     his   report   and

recommendation.

                                 IV.    Conclusion

        Accordingly, after a review for clear error, the report and

recommendation of the magistrate judge (ECF No. 8) is AFFIRMED and

ADOPTED in its entirety. The plaintiff’s complaint (ECF No. 1) is

DISMISSED WITHOUT PREJUDICE and the motion to proceed in forma

pauperis (ECF No. 2) is DENIED AS MOOT. It is further ORDERED that


                                          3
this case be DISMISSED and STRICKEN from the active docket of this

Court.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the pro se petitioner by certified mail to

counsel of record herein.    Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.

     DATED:    September 13, 2019



                              /s/ Frederick P. Stamp, Jr.
                              FREDERICK P. STAMP, JR.
                              UNITED STATES DISTRICT JUDGE




                                4
